EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 19, line 2: “claim 10s” has been changed to --claim 10--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record is replete with references that teach: in claim 1, a magnetic tape device comprising: a winding reel; a magnetic tape; and a magnetic tape cartridge including a cartridge reel, wherein, in the magnetic tape device, the magnetic tape includes a non-magnetic support, and a magnetic layer including a ferromagnetic powder. See, for example, Hashimoto et al. (US 5,141,808), see abstract and background.
However, the prior art of record, alone or in combination, fails to teach or suggest: in claim 1, the magnetic tape is caused to run between the winding reel and the cartridge reel in a state where a tension is applied in a longitudinal direction of the magnetic tape and a maximum value of the tension is 0.50 N or more, and the magnetic tape after running in a state where the tension is applied is caused to be wound around the cartridge reel by applying a tension of 0.40 N or less in the longitudinal direction of the magnetic tape, a number distribution A of equivalent circle diameters of a plurality of bright areas in a binarized image of a secondary electron image obtained by imaging a 
Claim 10 recites similar distinguishing limitations as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Shiga et al. (US 6,568,619) discloses a magnetic tape cartridge wherein an adhesion surface of the hub or an adhesion surface of the flange is roughened and 
Yajima et al. (US 2004/0178191) discloses a method for manufacturing a magnetic tape wherein a tape 500 m in length is unreeled from a tape-curving hub and immediately wound around a tape cartridge reel under a tension of 60 g.
Noguchi et al. (US 2008/0297950) discloses a magnetic tape tester wherein an 800 m spool of sample tape was run at a speed of 6 m/s, a back tension of 0.7 N, and a tape/head angle of 10 degrees while winding and rewinding the tape from reel to reel.
Morooka et al. (US 2018/0096700) discloses a magnetic tape having a total length of 1,000 m that is allowed to run at a running speed of 4 m/s relative to the head, a back tension of 0.7 N, and a lap angle of 3 degrees while performing winding and unwinding between reels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688